USCA11 Case: 21-10176      Date Filed: 06/23/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10176
                   Non-Argument Calendar
                   ____________________

CARL GOLDEN,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                     Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket Nos. 8:20-cv-02846-SCB-SPF,
                    8:18-cr-00118-SCB-SPF-1
                   ____________________
USCA11 Case: 21-10176            Date Filed: 06/23/2022        Page: 2 of 2




2                         Opinion of the Court                     21-10176

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
        Carl Golden, a federal prisoner proceeding pro se, appeals
the district court’s order denying his initial 28 U.S.C. § 2255 motion
to vacate his sentence for unlawful possession of a firearm and am-
munition by a felon. We granted a certificate of appealability on
the issue “[w]hether the district court erred in denying Golden’s 28
U.S.C. § 2255 motion to vacate based solely on its finding that Re-
haif v. United States, 139 S. Ct. 2191 (2019), does not apply retroac-
tively to initial 28 U.S.C. § 2255 motions.” On appeal, Golden ar-
gues that Rehaif announced a new substantive rule of law, making
it retroactively applicable to cases on collateral review. 1
       This Court recently concluded that “Rehaif announced a
new rule of substantive law that applies retroactively to . . . initial
§ 2255 motion[s].” Seabrooks v. United States, 32 F.4th 1375, 1383
(11th Cir. 2022) (per curiam). Therefore, the district court erred in
denying Golden’s initial § 2255 motion based on its determination
that Rehaif doesn’t apply retroactively, so we reverse and remand
for the district court to apply Rehaif to Golden’s motion and to de-
cide any other issues that the parties may raise.
       REVERSED AND REMANDED.


1We review de novo the legal conclusions supporting a district court’s denial
of a § 2255 motion. Stoufflet v. United States, 757 F.3d 1236, 1239 (11th Cir.
2014).